DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 12/13/2021, with respect to rejection of claims 11-16 and 18-19 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 101 have been withdrawn. 
Applicant's remaining arguments filed 12/13/2021 regarding rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the cited prior art vails to teach “storing photon data for the one or more photons with respect to a plurality of voxels at a respective plurality of levels in a voxel hierarchy at the identified location in the 3-D space” (see pages 7-10 of applicant’s correspondence filed 12/13/2021).  Examiner respectfully disagrees.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., voxel structure contains all photons at all levels of granularity of the voxel hierarchy – see page 8 of applicant’s correspondence filed 12/13/2021) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, Fabianowski discloses storing photon data for the one or more photons (see e.g. Page 1, section 2, Par. 2 of Fabianowski disclosing photons emitted by the light sources are traced through the scene and their hit points recorded in the photon map) where the stored photon data is with respect to a plurality of voxels at a respective plurality of levels in a voxel hierarchy rd full paragraph: photon mapping includes photons emitted by the light sources traced through the scene with their hit points recorded in the photon map, which is a balanced kd-tree [Jen96] or one built according to the voxel volume heuristic).  Examiner further notes that a kd-tree used for the photon map is a hierarchy and the hit points recorded in the tree are hit points for a plurality of voxels within the tree hierarchy, i.e. stored data is with respect to plurality of voxels at a respective plurality of levels.  
Accordingly, applicant’s arguments are not persuasive.  
Applicant’s remaining arguments are based on the same arguments as discussed above and are therefore not persuasive for the same reasons as set forth above. 
Allowable Subject Matter
Claims 2, 5, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 8, 10, 11, 13, 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabianowski et al. (FABIANOWSKI B., DINGLIANA J.: Compact BVH storage for ray tracing and photon mapping. In Eurographics Ireland 2009 (2009), pp. 1–8) in view of Fabianowski et al., herein after referred to as “Fabianowksi 2” (Fabianowski, B. and Dingliana, J. (2009), Interactive Global Photon Mapping. Computer Graphics Forum, 28: 1151-1159. https://doi.org/10.1111/j.1467-8659.2009.01492.x (2009))
Regarding claim 11, Fabianowski discloses: 
A ray tracing system (Abstract of Fabianowski: raytracing and photon mapping on NVidia’s CUDA platform) comprising:
A memory (Page 2, left column, last paragraph to second paragraph on of right column of Fabianowski: BVH data structure, and using platform using NVidia GPU hardware, and memory);
Processing logic configured to: (Abstract of Fabianowski: described algorithms; Page 2, right col., first full paragraph: using GPU hardware for execution)
Trace a ray from a light source to identify a location in 3-D space of a 3-D scene (Page 2, left column, 3rd full paragraph of Fabianowski: photon map, where photons emitted by light sources are traced through the scene and their hit points recorded in photon map, which is a balanced kd-tree or one built according to voxel volume heuristic; Page 2, left column, last paragraph to top of right column: photon hit assigned during tracing phase, where kd-tree can be replaced with a bounding volume hierarchy, BVH; Page 2, Section 3.1, Par. 1: ray tracing);
Store, in the in the memory, photon data for the one or more photons with respect to a plurality of voxels at a respective plurality of levels in a voxel hierarchy at the identified location in the 3-D space (Page 1, section 2, Par. 2 of Fabianowski: BVH synonymous with binary trees of axis-aligned bounding boxes; Page 2, left column, 3rd full paragraph: The motivation for our work is photon mapping, where photons emitted by the light sources are traced through the scene and their hit points recorded in the photon map, a balanced kd-tree [Jen96] or one built according to the voxel volume heuristic; Page 2, left column, last paragraph to second paragraph on of right column: BVH data structure, and using platform using NVidia GPU hardware, and memory);
Prune one or more nodes representing voxels in the voxel hierarchy (Page 3, left column, 1st full paragraph of Fabianowski: if surface hit found for ray intersecting node, cull nodes behind it); and
Use photon data associated with a voxel from the memory to produce an element of an acceleration structure representing the photon data associated with the voxel (Page 1, Introduction, Par. 3 of Fabianowski; photon mapping significantly accelerated by BVH representation; Page 2, left column, 3rd full paragraph: The motivation for our work is photon mapping, where photons emitted by the light sources are traced through the scene and their hit points recorded in the photon map, a balanced kd-tree [Jen96] or one built according to the voxel volume heuristic; Page 2, left column, last paragraph to second paragraph on of right column: BVH data structure, and using platform using NVidia GPU hardware, and memory)
	Fabianowski does not explicitly disclose the photon deposited at an identified location. 
	Fabianowski 2, however, discloses: 
Trace a ray from a light source to identify a location in 3-D space of a 3-D scene at which one or more photons are to be deposited (Page 1152, Section 3, Par. 1 of Fabianowski 2: in photon mapping algorithm, photons are emitted by the light source and Monte Carlo traced through the scene, and on each surface hit, the position, flux and incident direction of the photon are recorded, and illumination may then be retrieved from the resulting photon map)
Both Fabianowski and Fabianowski 2 are directed to systems and methods of organizing illumination data for 3D computer graphic systems.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing photon tracing for determining light collision within a photon map as provided by Fabianowski, by incorporating the photon data itself within the photon map as provided by Fabianowski 2, using known electronic interfacing and programming techniques.  The modification provides a more accurate and robust measure of light data by better encapsulating the lighting information within the photon map, while maintaining an efficient data structure for faster processing of image data.  
Regarding claim 1, the system of claim 11 performs the method of claim 1 and as such, claim 1 is rejected based on the same rationale as claim 11 set forth above. 
Regarding claim 13, Fabianowski further discloses: 
Wherein the processing logic is configured to prune one or more nodes by selectively pruning one or more nodes such that the acceleration structure represents photons according to particular degrees of precision (Page 3, left column, 1st full paragraph of Fabianowski: if surface hit found for ray intersecting node, cull nodes behind it – examiner notes that degree of precision is not clarified and as such, culling nodes that are not visible due to location behind an existing node is “a degree of precision)
Regarding claim 3, the system of claim 13 performs the method of claim 3 and as such, claim 3 is rejected based on the same rationale as claim 13 set forth above. 
Regarding claim 14, Fabianowski further discloses:
wherein said plurality of levels in the voxel hierarchy comprises every level of the voxel hierarchy (Page 3, Section 4, Paras. 1-2 of Fabianowski: BVH representation with parent node and children, where child inherits information from parent)
Regarding claim 4, the system of claim 14 performs the method of claim 4 and as such, claim 4 is rejected based on the same rationale as claim 14 set forth above. 
Regarding claim 19, Fabianowski further discloses:
Wherein the processing logic is further configured to use the acceleration structure in a ray tracing process for rendering an image (Page 5, section 5.1, Par. 1 of Fabianowski: images rendered using rays; Section 5.1, Par. 6 discloses BVH traversal is only one component of the rendering system)
Regarding claim 8, the system of claim 19 performs the method of claim 4 and as such, claim 8 is rejected based on the same rationale as claim 19 set forth above. 
Regarding claim 10, Fabianowski modified by Fabianowski 2 further discloses:
Wherein the operations of tracing a ray and storing the photon data are performed for a plurality of rays (Page 1152, Section 3, Par. 1 of Fabianowski 2: in photon mapping algorithm, photons are emitted by the light sources and Monte Carlo traced through the scene, and on each surface hit, the position, flux and incident direction of the photon are recorded, and illumination may then be retrieved from the resulting photon map)
Fabianowski and Fabianowski 2 are directed to systems and methods of organizing illumination data for 3D computer graphic systems.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing photon tracing for determining light collision within a photon map as provided by Fabianowski, by incorporating the photon data itself within the photon map as provided by Fabianowski 2, using known electronic interfacing and programming techniques.  The modification provides a more accurate and robust measure of light data by better encapsulating the lighting information within the photon map, while maintaining an efficient data structure for faster processing of image data.  

Claims 6, 7, 16, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabianowski et al. (FABIANOWSKI B., DINGLIANA J.: Compact BVH storage for ray tracing and photon mapping. In Eurographics Ireland 2009 (2009), pp. 1–8)in view of Fabianowski et al., herein after referred to as “Fabianowksi 2” (Fabianowski, B. and Dingliana, J. (2009), Interactive Global Photon Mapping. Computer Graphics Forum, 28: 1151-1159. https://doi.org/10.1111/j.1467-8659.2009.01492.x (2009)) in further view of Smyth (US 2011/0043521 A1). 
Regarding claim 16, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 16, Smyth discloses: 
Wherein the processing logic is implemented in software (Par. 13: ray tracing method and system; Paras. 28, and 61-62: computing system for implementing processing functionality, where computing system 700 can include a main memory 708, preferably random access memory (RAM) or other dynamic memory, for storing information and instructions to be executed by processor 704)
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing photon tracing for determining light collision within a photon map as provided by Fabianowski, utilizing the photon data itself within the photon map as provided by Fabianowski 2, with the technique of implementing an algorithm on a computer software as provided by Smyth, using known electronic interfacing and programming techniques.  The modification provides an improved system by utilizing common computer architecture for implementing a computer graphic system allowing for more versatile and easier implementation.
Regarding claim 6, the system of claim 16 performs the method of claim 6 and as such, claim 6 is rejected based on the same rationale as claim 16 set forth above. 
Regarding claim 17, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 17, Smyth discloses: 
Wherein the processing logic is implemented in fixed function hardware (Par. 13 of Smyth: ray tracing method and system; Par. 28: logic refers to fixed hardware)
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing photon tracing for determining light collision within a photon map as provided by Fabianowski, utilizing the photon data itself within the photon map as provided by Fabianowski 2, with the technique of implementing an algorithm on a computer hardware as provided by Smyth, using known electronic interfacing and programming techniques.  The modification provides an 
Regarding claim 7, the system of claim 17 performs the method of claim 7 and as such, claim 7 is rejected based on the same rationale as claim 17 set forth above. 
Regarding claim 20, Fabianowski discloses: 
A ray tracing system (Abstract of Fabianowski: ratracing and photon mapping on NVidia’s CUDA platform), wherein the ray tracing system comprises:
A memory (Page 2, left column, last paragraph to second paragraph on of right column of Fabianowski: BVH data structure, and using platform using NVidia GPU hardware, and memory);
Processing logic configured to: (Abstract of Fabianowski: described algorithms; Page 2, right col., first full paragraph: using GPU hardware for execution)
Trace a ray from a light source to identify a location in 3-D space of a 3-D scene (Page 2, left column, 3rd full paragraph of Fabianowski: photon map, where photons emitted by light sources are traced through the scene and their hit points recorded in photon map, which is a balanced kd-tree or one built according to voxel volume heuristic; Page 2, left column, last paragraph to top of right column: photon hit assigned during tracing phace, where kd-tree can be replaced with a bounding volume hierarchy, BVH; Page 2, Section 3.1, Par. 1: ray tracing);
Store, in the memory, photon data for the one or more photons with respect to a plurality of voxels at a respective plurality of levels in a voxel hierarchy at the identified location in the 3-D space (Page 1, section 2, Par. 2 of Fabianowski: BVH synonymous with binary trees of axis-aligned bounding boxes; Page 2, left column, 3rd full paragraph: The motivation for our work is photon mapping, where photons emitted by the light sources are traced through the scene and their hit points recorded in the photon map, a balanced kd-tree [Jen96] or one built according to the voxel volume heuristic; Page 2, left column, last paragraph to second paragraph on of right column: BVH data structure, and using platform using NVidia GPU hardware, and memory);
Prune one or more nodes representing voxels in the voxel hierarchy (Page 3, left column, 1st full paragraph of Fabianowski: if surface hit found for ray intersecting node, cull nodes behind it); and
Use photon data associated with a voxel from the memory to produce an element of an acceleration structure representing the photon data associated with the voxel (Page 1, Introduction, Par. 3 of Fabianowski; photon mapping significantly accelerated by BVH representation; Page 2, left column, 3rd full paragraph: The motivation for our work is photon mapping, where photons emitted by the light sources are traced through the scene and their hit points recorded in the photon map, a balanced kd-tree [Jen96] or one built according to the voxel volume heuristic; Page 2, left column, last paragraph to second paragraph on of right column: BVH data structure, and using platform using NVidia GPU hardware, and memory)
	Fabianowski does not explicitly disclose the photon deposited at an identified location. 
	Fabianowski 2, however, discloses: 
Trace a ray from a light source to identify a location in 3-D space of a 3-D scene at which one or more photons are to be deposited (Page 1152, Section 3, Par. 1 of Fabianowski 2009: in photon mapping algorithm, photons are emitted by the light source and Monte Carlo traced through the scene, and on each surface hit, the position, flux and incident direction of the photon are recorded, and illumination may then be retrieved from the resulting photon map)
Both Fabianowski and Fabianowski 2 are directed to systems and methods of organizing illumination data for 3D computer graphic systems.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing photon tracing for determining light collision within a photon map as provided by Fabianowski, by incorporating the photon data itself within the photon map as provided by Fabianowski 2, using known electronic interfacing and programming techniques.  The modification provides a more accurate and robust measure of light data by better encapsulating the lighting information within the photon map, while maintaining an efficient data structure for faster processing of image data.  
Smyth discloses: 
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of a ray tracing system that, when processed causes the ray tracing system to be manufactured, wherein the ray tracing system comprises: (Par. 13: ray tracing method and system; Paras. 61-62: computing system for implementing processing functionality, where computing system 700 can include a main memory 708, preferably random access memory (RAM) or other dynamic memory, for storing information and instructions to be executed by processor 704)
Fabianowski, utilizing the photon data itself within the photon map as provided by Fabianowski 2, with the technique of implementing an algorithm on a computer software as provided by Smyth, using known electronic interfacing and programming techniques.  The modification provides an improved system by utilizing common computer architecture for implementing a computer graphic system allowing for more versatile and easier implementation.  

Claims 9 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabianowski et al. (FABIANOWSKI B., DINGLIANA J.: Compact BVH storage for ray tracing and photon mapping. In Eurographics Ireland 2009 (2009), pp. 1–8) in view of Fabianowski et al., herein after referred to as “Fabianowksi 2” (Fabianowski, B. and Dingliana, J. (2009), Interactive Global Photon Mapping. Computer Graphics Forum, 28: 1151-1159. https://doi.org/10.1111/j.1467-8659.2009.01492.x (2009)) and in further view of Christensen et al. (Per H. Christensen and Dana Batali, “An Irradiance Atlas for Global Illumination in Complex Production Scenes”, Eurographics Symposium on Rendering (2004),
Regarding claim 9, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 9, Christensen discloses:
Wherein said using the acceleration structure comprises performing photon queries on the acceleration structure (Page 5, left column, Par. 2 of Christensen: during rendering, determine radiance at final gather ray hit points, where “irradiance at the point is looked up in the irradiance map of the hit object, and multiplied by the local diffuse color at the hit point”; Page 6, right column, Fig. 8 depicts entire scene shaded with irradiance from irradiance atlas, and Fig. 10 on Page 7 discusses global illumination using photon tracing and irradiance atlas, which would otherwise not be possible to render)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing photon tracing for determining light collision within a photon map as provided by Fabianowski, utilizing the photon data itself within the photon map as provided by Fabianowski 2, with the technique of rendering using an acceleration structure as provided by Christensen, using known electronic interfacing and programming techniques.  The modification provides an improved system by utilizing the efficient data structure for lighting for performing a useful technique of rendering images to a user, rather than merely storing data, while utilizing data in a more efficient manner. 
Regarding claim 18, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 18, Christensen discloses: 
Wherein the store is a cache, and wherein the cache is coupled to the processing logic (Page 4, right column, Section 3.4, Paras. 1-2 of Christensen: octree of brick map read from disk and cached in memory; Page 5, Section 5 Results: implement method in Pixar’s RenderMan rendering, on Linux PC with 3.4 GHz Pentium 4 processor and using memory)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the technique of utilizing Fabianowski, utilizing the photon data itself within the photon map as provided by Fabianowski 2, with the technique of implementing an algorithm on a computer using cache as provided by Christensen, using known electronic interfacing and programming techniques.  The modification provides an improved system by utilizing more efficient memory for faster rendering times, while also using a known technique of utilizing cache memory for graphical rendering to improve similar rendering devices in the same way, namely by utilizing a close and efficient type of memory for storing data during processing by a computer processor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616